H. Brown, J.,
concurring. I concur because the result reached by the majority appears to be mandated by the Ohio Parentage Act. However, I am disturbed by the consequences of determining the rights and obligations of fatherhood based solely upon genetic testing. By canonizing genetic tests as the measure of the father-child relationship, the legislature (and the decision we reach today) have supplanted a long and well-established body of common law. This common law is articulated in the opinion of the court of appeals in reaching its unanimous decision, which we have decided to reverse. The common law accorded a strong presumption of legitimacy to children born in wedlock. This presumption is rooted in the interest of stabilizing family relationships.
As the majority notes, the Ohio legislation (when read in pari materia) gives precedence to genetic testing over the presumption of legitimacy previously given to children born in wedlock. The source of my disturbance can be traced to omissions in the legislation which replaces the common-law presumptions. Today’s decision opens the way to unacceptable results unless the General Assembly amends the statutory scheme it has created.
At the core of my concern are two failures. First, the statutes with which we must work do not adequately identify the elements of fatherhood. A father-child relationship encompasses more (and greater) considerations than a determination of whose genes the child carries. Sociological and psychological components should be considered. The laws governing adoptions have acknowledged that parentage is comprised of a totality of factors, the least significant of which is genetics. Second, there is a need to separate issues of paternity from issues of fatherhood. The present statutory scheme blurs these issues and lumps them into one pot. To understand the problems, it is necessary to look at the impact of Ohio statutory law, as we have interpreted it today, on specific situations.
For example, a husband, in the process of divorce, may seek to *296repudiate his obligation to support a child by declaring that he is not the biological father.5 The court may order parentage proceedings to determine the truth of the allegation, in accordance with R.C. Chapter 3111. If the husband is found not to be the father of the child, he will be relieved of any obligation of support. Such an action presumably can occur until the child becomes an adult and parental support is no longer legally required.6 Severing a long-term relationship between a father and a child in this manner would be devastating to any child and may leave a child destitute.
A second, equally odious result can occur. A mother or an alleged father can destroy an existing relationship between the marital father and his child at any time before the child turns twenty-three years old, by successfully-challenging the child’s paternity. The bond between the father and child or length of time that the mother or alleged father have suspected or known the truth about the child’s parentage is rendered irrelevant where genetics is the sole test.
The General Assembly should quickly act to amend the law to close the loopholes which permit unintended and unconscionable results. Many states have already done so.
The Uniform Parentage Act (“UPA”) and a majority of states which have adopted the UPA place a time limit upon when persons (other than the child) may bring an action to determine the existence or nonexistence of the father and child relationship when there is a presumed father by reason of his marriage to the mother. The UPA allows such an action to be brought within “* * * a reasonable time after obtaining knowledge of relevant facts, but in no event later than [five] years after the child’s birth.” Uniform Parentage Act (1973), Section 6(a)(2). A majority of the seventeen states which have adopted the UPA include a time limit which .restricts when such actions can be brought to a period ending shortly after birth.7
The advantage of these statutory provisions is that they (in varying degrees) force parentage determina*297tions to be made before a long-term relationship is established between the presumed father and the child. The majority opinion leaves open the possibility of some judicial limitation (on the time for bringing a parentage action) under the doctrine of laches. I support that concept. However, this is an area where legislation is preferable to judicial law-making. Specific and clear guidelines are needed.
Wright and Resnick, JJ., concur in the foregoing opinion.

 R.C. 3115.24 permits one who owes a duty of support to assert as a defense that he is not the father of the child for whom support is sought.


 In Ohio, an action to determine the existence or nonexistence of a father and child relationship may be brought until the child attains the age of twenty-three, pursuant to R.C. 3111.05. While this provision protects the child’s right to bring an action in the child’s own name until five years after reaching the age of majority, it also allows (unless corrected) a father to abandon the child on the basis of genetic testing.


 The states which have a time limit restricting such actions to a period ending shortly after birth are:
Alabama (Ala. Code [1975], Section 26-17-6[a]: “* * * [W]ithin five years of the birth of said child for the purpose of declaring the existence of the father and child relationship * * *.”); California (West’s Ann. Cal. Civ. Code, Section 7006[a][2]: “For the purpose of declaring the nonexistence of the father and child relationship * * * only if the action is brought within a reasonable time after obtaining knowledge of relevant facts.” California also precludes a husband from serving notice of a motion for blood tests later than two years after a child’s birth, and permits a mother to serve notice of a motion for blood tests not later than two years after a child’s birth only if the child’s biological father has filed an affidavit with the court acknowledging the child’s paternity. West’s Ann. Cal. Evid. Code [Supp. 1989], Sections 621[c] and [d]); Colorado (Colo. Rev. Stat., Section 19-4-*297107[l][b]: “For the purpose of declaring the nonexistence of the father and child relationship * * * only if the action is brought within a reasonable time after obtaining knowledge of relevant facts, but in no event later than five years after the child’s birth.”); Hawaii (Hawaii Rev. Stat., Section 584-6[a][2]: “* * * [F]or the purpose of declaring the existence or nonexistence of the father and child relationship within * * * three years after the child’s birth.”); Illinois (Smith-Hurd 111. Ann. Stat. Chapter 40, Paragraph 2508, Section 8[a][2]: “An action brought on behalf of any person other than the child shall be barred if brought later than 2 years after the birth of the child.” Section 8[a][3]: “An action to declare the non-existence of the parent and child relationship shall be barred if brought later than 2 years after the petitioner obtains knowledge of relevant facts.”); Minnesota (Minn. Stat. Ann., Section 257.57, Subdivision l[b]: “For the purpose of declaring the nonexistence of the father and child relationship * * * only if the action is brought within a reasonable time after the person bringing the action has obtained knowledge of relevant facts, but in no event later than three years after the child’s birth.”); Missouri (Vernon’s Ann. Mo. Stat., Section 210.826, Subsection 1, Subdivision [2]: “For the purpose of declaring the nonexistence of the father and child relationship * * * only if the action is brought within a reasonable time after obtaining knowledge of relevant facts, but in no event later than five years after the child’s birth.”); Montana (Mont. Code Ann., Section 40-6-108[l][b]: “[F]or the purpose of declaring the nonexistence of the father and child relationship ** * * only if the action is brought within a reasonable time after obtaining knowledge of relevant facts, but not later than 5 years after the child’s birth.”); North Dakota (N.D. Cent. Code, Section 14-17-05, Subsection 1, Subdivision b: “For the purpose of declaring the nonexistence of the father and child relationship * * * only if the action is brought within a reasonable time after obtaining knowledge of relevant facts, but in no event later than five years after the child’s birth.”); Rhode Island (has no statute which specifically addresses actions brought when a child has a presumed father. However, R.I. Gen. Laws [1956], Section 15-8-6 applies to actions brought when a child has no presumed father. It states in part: “An action to determine the existence of the father and child relationship as to a child who has no presumed father * * * may not be brought later than four (4) years after the birth of the child. * * *”); Wyoming (Wyo. Stat. Ann., Section 14-2-104[a][ii]: “For the purpose of declaring the nonexistence of the father and child relationship * * * only if the action is brought within a reasonable time after obtaining knowledge of relevant facts, but in no event later than five (5) years after the child’s birth.”).